                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                        NO. 7:18-CR-179-FL

 UNITED STATES OF AMERICA                          )
                                                   )
       v.                                          )
                                                   )                      ORDER
 MEGAN ELIZABETH BARDEEN,                          )
                                                   )
                         Defendant.                )


        This matter is before the court on Michelle Clayton’s (“Clayton”) pro se petition for relief

from preliminary order of forfeiture (DE 34) and the government’s motion for final order of

forfeiture (DE 48). Plaintiff failed to respond to the government’s motion, and the time for doing

so has elapsed. In this posture, the issues raised are ripe for ruling. For the following reasons, the

court dismisses Clayton’s petition and grants the government’s motion for final order of forfeiture.

                                          BACKGROUND

        On December 13, 2018, defendant pleaded guilty pursuant to written plea agreement to

conspiracy to distribute and possess with intent to distribute 500 grams or more of a mixture

containing a detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A)

and 846. At sentencing, the court entered preliminary order of forfeiture, finding real property

located at 5809 Hyatt Lane, Wilmington, North Carolina, 28411 (“the property”) subject to

forfeiture under 21 U.S.C. § 853. Thereafter, Clayton submitted a handwritten letter to the court,

wherein she claimed to have a leasehold interest in the property. The court construed Clayton’s

letter as the instant petition for relief from preliminary order of forfeiture.

        On June 26, 2019, the government filed motion to dismiss Clayton’s petition for lack of

standing, failure to state a claim upon which relief can be granted, and failure to sign the petition
under penalty of perjury as required by 21 U.S.C. § 853(n)(3). Thereafter, the clerk issued Clayton

a Rule 12 letter, notifying Clayton that failure to respond to the government’s motion to dismiss

on or before July 10, 2019, may result in dismissal of her petition. Clayton failed to respond.

        On September 11, 2019, the court denied the government’s motion to dismiss and set a 30-

day period of discovery pursuant to Federal Rule of Criminal Procedure 32.2(c)(1)(B) to resolve

factual disputes relating to Clayton’s petition. The court further directed Clayton to resubmit her

petition under penalty of perjury, in the event Clayton still wished to pursue her claim. Finally,

the court ordered that within 21 days after the close of discovery, either party may move for

summary judgment on whether Clayton’s alleged interest in the property shall be included in the

court’s final order of forfeiture.

        Clayton failed to resubmit her petition under penalty of perjury. On November 1, 2019,

the government filed the instant motion for final order of forfeiture, wherein it argued Clayton’s

failure to resubmit her petition constituted abandonment of her claim. In the alternative, the

government argues that facts gleaned during discovery show that Clayton lacks a cognizable

interest in the property. Clayton failed to respond to the government’s motion or move for

summary judgment at the close of discovery.

                                     COURT’S DISCUSSION

        Section 853(n)(3) requires a third-party petition for relief from forfeiture to be “signed by

the petitioner under penalty of perjury.” 21 U.S.C. § 853(n)(3). Although the United States Court

of Appeals for the Fourth Circuit has not addressed the issue, federal courts in this circuit have

strictly construed this requirement to minimize the risk of false claims in forfeiture proceedings.

See e.g., United States v. Adams, 159 F. Supp. 3d 688, 696 (N.D.W.Va. Feb. 5, 2016) (“[T]he

defendant simply states under penalty of perjury that he ‘filed’ the petition and ‘served’ the same



                                                 2
on the Government. This is not sufficient. Accordingly, the petition [ ] fails to meet that

requirement and must be dismissed.”); United States v. Chandler, No. 1:18-CR-79-MOC-WCM,

2019 WL 1427556, *3 (W.D.N.C. Mar. 29, 2019) (“The requirement that a third-party petition

under Section 853(n) must be signed under penalty of perjury is ‘not a mere technical requirement

that we easily excuse.’”) (quoting United States v. Commodity Account No. 549 54930 at Saul

Stone & Co., 219 F.3d 595, 597 (7th Cir. 2000)); United States v. Elkins, No. 3:18-CR-15-MOC-

DCK-1, 2019 WL 1507407, *1 (W.D.N.C. April 5, 2019) (“Courts strictly construe the signature

under penalty of perjury requirement as an important stop-gap to minimize the danger of false

claims.”) (internal citations omitted).

       Here, Clayton failed to submit her original petition under penalty of perjury. Moreover,

Clayton failed to comply with the court’s September 11, 2019, order directing her to resubmit her

petition under penalty of perjury in the event she still wished to pursue her claim. Accordingly,

Clayton’s petition is denied, and the government’s motion is granted. See Fed. R. Crim. P.

32.2(c)(1)(A) (“In the ancillary proceeding, the court may, on motion, dismiss the petition for lack

of standing, for failure to state a claim, or for any other lawful reason.”) (emphasis added).

                                          CONCLUSION

       Based on the foregoing, the court DISMISSES Clayton’s petition and GRANTS the

government’s motion for final order of forfeiture.         The clerk is DIRECTED to file the

government’s proposed final order of forfeiture lodged at DE 48-7.

       SO ORDERED, this the 24th day of March, 2020.



                                                              _______________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge



                                                 3
